NEWMAN, Circuit Judge,
concurring:
I concur in Judge Gurfein’s opinion for the Court, but deem it appropriate to comment briefly on the nature of the claim on the merits, which is now being returned for further consideration by the New York courts.
The petitioners’ claim on the merits is not limited to an assertion that the trial judge rendered their convictions constitutionally unfair by his excessive intervention. Were the claim so limited, it would indeed be a novel basis for alleging that a conviction has been obtained in violation of the Due Process Clause. Intervention per se would normally be a matter of concern to a court with supervisory authority. In that capacity, the New York Court of Appeals only recently reversed a conviction where the *1057trial judge intervened to ask more than one-third of all the questions asked during the trial. People v. Mees, 47 N.Y.2d 997, 420 N.Y.S.2d 214, 394 N.E.2d 283 (1979). No doubt that Court will not lightly forgo the opportunity to reexamine this record, in which the trial judge asked more questions than either the prosecutor or the defense attorneys.
But the degree of intervention provides only the context in which petitioners’ claim arises. The essence of the claim is that the nature of all of the trial judge’s conduct— his questions, his comments to defense counsel, his comments to the defendants, and his comments to the jury — combined to deny petitioners the “fair trial in a fair tribunal” that is “a basic requirement of due process.” In re Murchison, 349 U.S. 133, 136, 75 S.Ct. 623, 99 L.Ed. 942 (1955). This claim goes far beyond what occurred in Davis v. Craven, 485 F.2d 1138 (9th Cir. 1973) (en banc), cert. denied, 417 U.S. 933, 94 S.Ct. 2645, 41 L.Ed.2d 236 (1974), where the trial judge had expressed a circumspect opinion as to the petitioner’s guilt. The claim here is that the trial judge so far departed from his role as a “symbol of even-handed justice,” United States ex rel. Elksnis v. Gilligan, 256 F.Supp. 244, 254 (S.D.N.Y.1966) (Weinfeld, J.), as to join forces with the prosecution and help secure the convictions.
A claim of this nature is well within the mainstream of due process adjudication. A federal court, exercising habeas jurisdiction, has overturned a state conviction where even isolated comments of a trial judge to a jury created prejudice sufficient to establish a denial of due process. United States ex rel. Harding v. Marks, 403 F.Supp. 946 (E.D.Pa.1975). A trial judge’s one-sided intrusion into the process of criminal adjudication has also precipitated federal court reversal of a state conviction when the trial judge exerted improper influence over the decision of a defendant’s witness to testify, Webb v. Texas, 409 U.S. 95, 93 S.Ct. 351, 34 L.Ed.2d 330 (1972), and when a trial judge exerted improper influence over a defendant’s decision to plead guilty, United States ex rel. Elksnis v. Gilligan, supra.
Indeed, due process violations sufficient to void state criminal convictions have been found when the role of the trial judge created only the risk or the appearance of partiality. Ward v. Village of Monroeville, 409 U.S. 57, 93 S.Ct. 80, 34 L.Ed.2d 267 (1972) (fine payable to judge or his administration); Turney v. Ohio, 273 U.S. 510, 47 S.Ct. 437, 71 L.Ed. 749 (1927) (same); Mayberry v. Pennsylvania, 400 U.S. 455, 91 S.Ct. 499, 27 L.Ed.2d 532 (1971) (trial for contemptuous behavior that had been directed toward the judge); In re Murchison, 349 U.S. 133, 75 S.Ct. 623, 99 L.Ed. 942 (1955) (prior role of trial judge as one-man grand jury); In re Oliver, 333 U.S. 257, 68 S.Ct. 499, 92 L.Ed. 682 (1948) (same). Surely actual conduct by a trial judge conveying to a jury not merely his opinion of a defendant’s guilt but his determination to secure a conviction is at least as serious a denial of due process as cases where state court convictions have been vacated because the jury was subjected to the risk of improper influence from other sources. Sheppard v. Maxwell, 384 U.S. 333, 86 S.Ct. 1507,16 L.Ed.2d 600 (1966) (excessive publicity); Turner v. Louisiana, 379 U.S. 466, 85 S.Ct. 546, 13 L.Ed.2d 424 (1965) (prosecution witnesses attending the jury); Moore v. Dempsey, 261 U.S. 86, 43 S.Ct. 265, 67 L.Ed. 543 (1923) (threat of mob violence).
Petitioners’ claim, now returned for what will surely be sensitive examination by the state courts, is that the trial judge failed to observe the enduring admonition of Judge Learned Hand: “[The trial judge] must not take on the role of a partisan; he must not enter the lists; he must not by his ardor induce the jury to join in a hue and cry against the accused. Prosecution and judgment are two quite separate functions in the administration of justice; they must not merge.” United States v. Marzano, 149 F.2d 923, 926 (2d Cir. 1945).